El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
En el presente caso se encuentran envueltas la propiedad de- cierta parcela de terreno y la nulidad de nn expediente posesorio y de sn inscripción en el registro.
El demandante alega qne la parcela reclamada es parte de nna finca qne le vendiera el Estado español y qne el expe-diente tramitado por la cansante de los demandados para acreditar la posesión de la misma, es falso y debe anularse. Y los demandados niegan el derecho del demandante y a sn vez sostienen qne ellos son los legítimos dueños de las tierras en disputa por haberlas adquirido desde 1875 por compra a Santos Caneti, haber acreditado luego su posesión y haber inscrito dicha posesión a sn favor en el registro el año de 1896.
Examinadas las alegaciones y las pruebas, la Corte de Distrito de San Juan, Sección Ia., dictó sentencia, en 24 de *173marzo ele 1911, resolviendo el caso en favor del demandante. En la sentencia se consigna que se dicta de acuerdo con la opi-nión emitida al efecto. Esto no obstante, dicha opinión no ha sido elevada a esta Corte Suprema. Ya hemos dicho en otra ocasión que, aun cuando la opinión no forma necesariamente parte del récord, es buena práctica el incluirla en el mismo para mayor ilustración del Tribunal Supremo.
Ejercitándose como se ejercita en este pleito la acción rei-vindicatoría, incumbe al demandante probar en primer tér-mino que es el dueño legítimo de las tierras reclamadas, poseí-das en la actualidad por las demandados.
El Estado español inscribió a su favor el 14 de septiembre de 1895 la posesión, sin perjuicio de tercero que pudiera tener mejor derecho a la propiedad de la siguiente finca rústica:
“Predio de terreno, en el sitio de Honduras, barrio de Sabana Llana, término de Río Piedras, P. R., compuesto de ciento doce cuerdas, o sean cuarenta y cuatro hectáreas, diez y siete áreas y diez, y seis centiáreas; colindando' por el Norte con terrenos de don Fru-tos Oaloca y doña Juana Rivera, por el Sur los de Laura García, antes Atanasio Vargas, Julia Zayas, Prudencio de la Cruz y Suce-sión de Luis Vázquez; por el Este con los de Ignacio Llompart, Valen-tín Rondón, Sucesión de Juan Hernáiz, Prudencio de la Cruz, y María de la O Andino; por el 'Oeste los de Atanasio o Anastasio' Vargas, luego Laureano Rosario.”
Dicha finca se vendió en pública subasta el 15 de octubre-de 1897 en $600 pagaderos en diez plazos anuales, y fué adqui-rida por Juan Manuel Cuadrado; Cuadrado cedió sus dere-chos al demandante Pedro de Elzaburu el 16 de octubre de 1897; Elzaburu ingresó el mismo día en la Tesorería el im-porte del primer plazo, habiendo satisfecho luego el.importe de los restantes, y el 17 de octubre de 1898'el Secretario del Despacho de Hacienda del 'Gobierno Insular de Puerto Rico,, en nombre del Estado, otorgó' ante notario público la escritura, de venta, que fué• debidamente inscrita en'el'registró'de la propiedad, a favor de Elzaburu.' " ‘ ' ..
*174Pero al ir Elzaburu a tomar posesión material de la finca, la encontró ocupada por diferentes personas, entre ellas por Paula Chaves, causante de los demandados. Elzaburu en-tonces dirigió un escrito al Secretario de Hacienda, fechado el 5 de abril de 1899, en el cual expresaba que no le había sido posible al peticionario como tampoco lo fue a sus cedentes, tomar posesión de la finca por la oposición de varios que ale-gaban tener títulos posesorios, y en su consecuencia solicitaba que la Hacienda le diera posesión de la finca e hiciera desalo-jar a los intrusos.
A consecuencia de este escrito, el oficial de ramo informó al Jefe del Bureau de Rentas Internas sobre los antecedentes del caso y propuso que se comisionara al alcalde de Río Pie-dras para que se constituyera sobre el terreno y diera pose-sión al comprador. No consta de la certificación expedida al efecto, cuál fue la resolución adoptada por el Gobierno, ni cuál fuera el resultado que se obtuviera al ejecutarla. Pero parece que en efecto se dió la comisión al alcalde, según se desprende de la declaración de Elzaburu en el acto de la vista. El de-mandante manifestó que a principios de 1900 fué a la finca acompañado del alcalde de Río Piedras y otras personas a tomar posesión de la misma, con citación de los colindantes, que “estuvo en casa de las Chaves, que sabían que se había ’verificado la subasta y que el declarante era el adjudicatario, las cuales manifestaron su pena por salir de la finca y entre-garon al declarante una certificación de su inscripción pose-soria en el registro.”
En esa misma declaración, Elzaburu parece que sostiene que estaba en posesión material de todo el terreno que le ven-diera el Estado, pero tal hecho no se armoniza ni con el actual ejercicio por su parte de la acción reivindicatoría, ni con el pleito de desahucio que anteriormente entablara, ni con el resultado de la demás prueba que demuestra que Paula Cha-ves primero y en la actualidad sus herederos, han poseído y poseen en concepto de dueños las tierras reclamadas desde *175hace muchos años, con sn posesión inscrita en el registro de la propiedad desde el 11 de marzo de 1896.
Antes de entrar en la consideración de si el Estado espa-ñol llegó a adquirir algún' derecho de propiedad sobre las tierras en disputa y lo trasmitió a Elzaburu, nos referiremos a dos casos civiles en los cuales las mismas partes que ahora sostienen esta controversia, litigaron en relación con lá misma .finca a que nos hemos venido refiriendo.
Ambos fueron procedimientos especiales. El primero, un expediente para convertir su posesión en dominio, iniciado por los herederos de Paula Chaves, y en el cual se opuso Elzaburu a lo solicitado y se dictó resolución final desestimando las pretensiones de los promoventes. Y el segundo, un caso de desahucio instado por Elzaburu contra los mencionados here-deros, fallado en contra del demandante por no ser el procedi-miento apropiado para dirimir las cuestiones suscitadas en el mismo.
A virtud de lo expuesto, se concluye fácilmente que nin-guna de dichas decisiones puede tener autoridad de cosa juz-gada con respecto a este caso, que debe resolverse por el mérito de las alegaciones hechas y de las pruebas practicadas on el mismo.
Entremos ahora en la investigación del título del deman-dante. Todo el derecho que pueda tener el. demandante al dominio de las tierras reclamadas, lo deriva del Estado es-pañol. Si el Estado no llegó a adquirir derecho alguno, es bien claro que ningún derecho pudo trasmitir al demandante. En tal virtud es necesario examinar si se ha probado o nó el derecho del Estado.
No consta exactamente la fecha, pero sí se desprende con toda claridad de las pruebas el hecho de que un señor llamado Alonso María Hernández, para garantir el fiel desempeño de su cargo de receptor de contribuciones de Caguas, constituyó fianza sobre finca rústica. Dicho receptor cometió, al parecer, un desfalco y el Gobierno inició el oportuo. expediente para nesacirse de la cantidad-malversada.
*176Naturalmente el procedimiento debió seguirse contra la finca sobre la cual se constituyó la fianza. El dato más an-tiguo que bay en los autos con respecto a la acción del Estado en relación con la finca, está contenido en una certificación librada por el alcalde de Río Piedras en la que se consigna que en “un expediente tramitado sobre deslinde, menáura y tasación de la estancia perteneciente al Receptor de Caguas, Don Alonso liaría Hernández, existe la constancia de que diclios terrenos fueron embargados por la Administración Central el 25 de mayo de 1875 y depositados en Eusebio Chi-clana. ” Los terrenos no se describen. Ni siquiera se dice en dónde están situados.
Después parece que allá, por el año de 1884, según se afirma en una certificación expedida por el Comisionado del Interior, “se hizo por orden de la Hacienda Pública, una mensura de la finca que fué de Don Alonso Hernández, en Sábana Llana, de Eío Piedras en 1854.” Nada más se hace constar con res-pecto a dicha mensura en la exposición del caso preparada por el apelante, no impugnada por .el apelado y certificada por el juez sentenciador. ,
Luego, según se desprende del oficio del agrimensor Her-náiz, al que nos referiremos en el siguiente párrafo, se levantó, en 1885, un acta de deslinde por el alcalde de Río Piedras con el geómetra Viera, de la finca del receptor Hernández.
En el año 1886, el agrimensor Hernáiz dirigió un oficio al administrador Central de Contribuciones y Rentas, “ mani-festándole que en cumplimiento de la comunicación de dicho administrador, de 23 de febrero último, se trasladó a Río Piedras, en cuya alcaldía le facilitaron los antecedentes y noti-cias de la finca del receptor Hernández, entre los cuales está la copia de la escritura de los hermanos Otero hecha al señor Hernández en Cayey; y el acta de deslinde levantada el año pasado por el alcalde con el geómetra Viera, colindante de los terrenos-que ocupa María- Chaves-, y los testigos Santana y Llompart. Que en la escritura no hay arrumbamientos ni distancias y sólo hay datos de las colindancias con los puntos *177cardinales; por lo cual no es posible apreciar si al verificarse el año cincuenta y seis la venta a' Hernández, existía el terreno indicado en la escritura; que en acta de deslinde, se encuen-tran los arrumbamientos y puntos que. deben' servir de lin-deros para la mensura, con los cuales están conformes los co-lindantes, menos María Chaves, que ocupa y utiliza el terreno' incautado por la hacienda, el cual compró a la Sucesión Ca-neti y presenta recibo de haber abonado algunas cantidades. Que procedió a la mensura y deslinde del terreno comprendido en el acta de mensura de la que hizo un plano acotado, ence-rrando 34 cuerdas, 23 céntimos, o sea la cuarta parte del que aparece vendido al receptor Hernández. Para aquilatar la verdad, debe hacerse un reconocimiento general de los títu-los de los colindantes.”
En el año de 1892, se llevó a efecto un nuevo deslinde por el oficial facultativo G-arcía Saenz. La memoria escrita por este funcionario, dice: “Que hizo un estudio del expediente sobre desfalco iniciado en 1854, el cual le dió a conocer que' la falta de datos acerca de los límites y situación del terreno fué la causa de resultar infructuosos, los diferentes deslindes que se han intentado para que el Estado recuperara el terreno, como afecto a la responsabilidad del desfalco; que la incauta-ción más bien intentada que llevada a cabo por la Alcaldía de Eío Piedras, en nombre del Estado, sólo se hizo de unas cua-renta a cincuenta cuerdas, haciendo constar, que nunca se-había conocido a Hernández, como dueño de terrenos en aquel-barrio; que los terrenos objeto de la incautación, pertene-cieron a Don Juan Otero, que vivió allí hacia, q}. año .1820, en' cuya época al trasladar su. residencia, a..Caguas,- ¡dejó como-encargado a Juan Caneti, quien los poseyó..h^sta,.su;muerte; y después su hijo los vendió a, i Clemente, esposo, ele..Paula. Chaves, .que los poseía en el act,o de.la incautación;. ,que ni,de’ la referida acta, de incautación,,ni de iaie&Q?Ü<Wía¡ de...l©s;0'ter.q, de 5 .de mayo, 1854; ni-del plano d.eh'tdq^iiíidejóde.jniEir^o: del) 88, único que■ se- conoce, .(sic) dó-..ejeejxtaí,gie..o1p.eraci@¡n.e.s,,poL más .que se concretaron a 34,enerólas,í;qxie sqñ.de¡ Ja^íQ.Cúp4das) *178como suyas por Paula Cliaves, se puede deducir dato claro para afirmar cuáles sean los' verdaderos terrenos de Hernán-ded; pues la escritura de los Otero, sólo fija como límites los terrenos de la Marquesa de León y de José de la Cruz sin de-terminar la región ni los puntos y ángulos que forman sus lados y sólo liabla de la extensión superficial aproximada de 140 a 150 cuerdas; que procedió al deslinde de toda la zona en que deben radicar los terrenos para con vista del deslinde y de los títulos de los poseedores, venir en conocimiento del terreno que perteneció a Hernández; que para ello se citó a los posee-dores y se dió principio a las operaciones con este resultado: Los ocupantes de las parcelas números 3, 5, 6, 9, 10, 11 y 12, que los son María Nieves, Paula CRaves, José Martínez, Francisca Guerra, Teodoro Guerra, Gregorio CRaves y Dionisia Cruz, no presentaron documento alguno legal; por lo cual dicRas siete parcelas pueden considerarse como parte de las 112 cuerdas, 1921 varas cuadradas, pudiendo ordenarse de RecRo su incautación y procederse a su venta. ’ ’
El propio año dé 1892, el Intendente de Hacienda acordó qu,e para apreciar la legalidád de los títulos que se presen-taron al ingeniero de montes al deslindar la finca del receptor Hernández, debían entregar' dicRos dueños los títulos de posesión que tuvieran a fin de examinarlos. Así se desprende de una comunicación dirigida al alcalde de Río Piedras el 11 de agosto de 1892, a virtud de la cual el alcalde citó a los dueños Rabiendo comparecido Gregorio CRaves, quien mani-festó que el recibo que tenía de haber adquirido su terreno se le Rabia quemado el año atrasado.
No aparece que se tomara inmediatamente medida alguna por el Estado, pero sí resulta que tres años después, en 1895, el administrador Central de Contribuciones y Rentas de Puerto Rico, de orden del Intendente General de Placienda dirigió una comunicación al alcalde de Río Piedras para que tomara posesión en nombre del Estado de la finca de 112 cuer-das que se Ra descrito, y que el alcalde, en 5 de junio de 1895, tomó posesión dé la finca y se incautó de ella en nombre del *179Estado, según el acta que levantaba. No constan los detalles de'la toma de posesión. '
De la certificación expedida por el registrador de la pro-piedad relativa a la primera inscripción deda finca de 112 cnerdas vendida lnego a Elzaburu, se comprueba que dicha primera inscripción se verificó a favor del Estado español “quien expresó que era dueño de ella, por incautación o adju-dicación que se le hizo en el expediente seguido a Don. Alonso Hernández, como receptor de Oaguas para cobrarle $7,776.62 que se le reclamaban, y cuya adjudicación se efectúo el 5 de julio de 1895.” La inscripción fue de posesión y se verificó el 14 de septiembre de 1895.
Por todo lo que hemos expuesto, hemos visto cuántas difi-cultades se presentaron al Estado español para encontrar la llamada finca del receptor Hernández, y que desde el primer momento en que trató de ocuparla, encontró allí a los Chaves en posesión de tierras que alegaban haber adquirido a título de compra, no habiéndose nunca expedido contra ellos por autoridad competente ninguna orden terminante y legal de desalojo.
T es que si bien la fianza se constituyó sobre una finca rústica por el receptor Hernández,, es muy dudoso que Her-nández hubiera sido en realidad de verdad el dueño de la finca a la cual parecía referirse. De aquí surgen todas las dificultades.
Como una prueba del derecho de Hernández sobre la finca que gravara para garantir su cargo, se presentó “copia de una escritura'hecha en Cayey el 5 de mayo de 1854, ante el alcalde de dicho pueblo Don Sebastián Colón, compareciendo los hermanos Don José Saturnino, Doña Isidora, Doña María, Doña Fruta y Doña Daría del Otero, diciendo que por sí y prestando caución por sus hermanos Don Bonifacio y Don Demetrio del Otero, venden a Don Alonso María Hernández, una estancia sita en el barrio de Honduras, Río Piedras, colin-dantes con la señora Marquesa de León y José de la Cruz, de ciento cuarenta a ciento cincuenta cuerdas, cuyo número fijo *180de cuerdas se expresará en la escritura que al efecto se otor-gue, así como sus puntos y linderos cuando se mensure, en dos mil doscientos pesos al contado, que confiesan recibido. Fir-man dicha escritura los hermanos de Don José Saturnino, Doña Isidora, Doña María, Doña Daría y Doña Justa del Otero, y Don Sebastián Colón, antes Lucas Vázquez; .y no aparecen las firmas de los testigos que dice la escritura lla-marse Don Sebastián Porrata, Don Ramón Pacheco y Don Felipe Agüero.”
Y como un antecedente aun más antiguo, se presentó por el demandante copia expedida por el Archivero General de Pro-tocolos del Distrito Notarial de San Juan, de cierto expedienté, del cual aparece que allá por el año de 1836, José Concepción de Castro, como albacea testamentario de su madre Eugenia de la Cruz, dirigió un escrito al alcalde mayor de la Capital manifestando que su representada heredó de sus abuelos en unión de su hermano José, un terreno en Honduras, Río Piedras, el que vendió en 1819 a Doña Juana María de Otero, quien sin escritura lo ha utilizado como suyo desde entonces, y que habiendo muerto su madre, promovía justificación de que ella heredó esa finca y la vendió después a dicha señora Otero.
El expediente se tramitó con citación de los colindantes y del Síndico Procurador General, y en él declararon los testigos
1. José de la Cruz, hermano de Eugenia, quien manifestó que ambos heredaron una finca, que Eugenia disfrutó de su mitad por más de veinte años hasta que la vendió a' Doña Juana María de Otero,.en 1819, y “que ha visto como colin-dante poseyendo la expresada finca a Don Juan Caneti desde hace algunos años, pero ignora bajo qué denominación o título la disfruta.” ... ...
,2. Juan Jos.é Gim&nes, dijo que “conoció la finca como de los padres de Eugenia y, José de la Cruz;..que-éstos la-here-daron, pasando, Jqsé .su parte a Eugenia y vendiéndola luego Eugenia, a la señora Otero; que nada puede, expresar con res>-pecto a la posesión de la finca por la. señora Otero, porque ha *181visto disponiendo de ella a Don Jnan Caneti hace algunos años, pero sin saber bajo qné título o denominación la posee.”
3. Juan Gregorio Feliz, depone en ignal forma que el anterior.
4. Domingo de Castro, manifestó que “era cierto el particular de la venta a la señora, pero ignora si ésta lia poseído el expresado fundo sin contradicción alguna, porque hace-muchos años que no trafica por Honduras”-; y
5. Facundo de Castro, expresó que “.desde su edad de doce hasta veinte y. cinco años, conoció la estancia de Honduras como de la propiedad de José de la Cruz, padre de Eugenia y de José, quienes la heredaron, vendiendo José su parte a Eugenia y ésta, según oyó decir, la vendió a la señora Otero, y desde esa época nada más ha sabido el declarante; que ha oído decir que la poseía Don Juan Caneti ignorando bajo qné título. ’ ’
Terminada la práctica de las pruebas, informó el Síndico que a su juicio debía aprobarse la información, pues la pro-piedad de la finca se había acreditado debidamente y el hecho de que los testigos dijeran que la finca estaba poseída por Caneti, no desvanecía la legitimidad del derecho que se trataba de acreditar, pues “Doña Juana.pudo habérsela arrendado o vendido a Caneti.”
No.aparece que Caneti fuera citado ni oído. La informa-ción- fué finalmente, aprobada por el Juzgado de la Capital el 20- de mayo de 1836.
' ■ Es evidente a virtud de -una comparación de las colindan-cias y de un estudio-de-todas las pruebas, que la finca poseída anteriormente por Paula Chaves y hoy por sus herederos los demandados, está comprendida dentro-de los límites fijados por el Estado español a la finca vendida al demandante Elza-buru. En cuanto al'extremó de la identificación, no hay duda alguna'. Pero si existe duda, y en tal grado,, en cuanto al ex-tremo del dominio, que, a nuestro juicio, no es posible concluir que- el'demandante ha probado que es el único y legítimo dueño *182dé la parcela reclamada, con derecho a reivindicarla del poder y posesión de los demandados.
Si examinamos cuidadosamente el expediente de 1836, ve-remos que no se describe la finca; que los propios testigos pre-sentados por el promovente no aclaran el hecho de la posesión por parte de la Sra. Otero, limitándose al de la venta, y refi-riéndose, además, al de la posesión por parte de Juan Caneti, •y que el mismo síndico al proponer la aprobación del expe-diente consigna “que aunque los testigos dicen que esa finca la posee Don Juan Caneti, esto no desvanece la legitimidad que tuvo Doña Eugenia, y Doña Juana pudo habérsela arren-dado o vendido a Caneti.” Se ve, pues, que hay algo obscuro con respecto a Juan Caneti. Si éste hubiera sido un mero arrendatario o encargado de la finca actuando en armonía con la verdadera dueña, no se hubieran referido a él en la forma en que lo hicieron los testigos al declarar y el síndico al emitir su dictamen. Parece que ya, desde aquella remota fecha, existían intereses encontrados sobre las tierras cuyo dominio se discute en este pleito.
Si de 1836 pasamos al 1854, encontraremos la escritura de venta que se dice otorgada por los hermanos Otero a favor de Hernández. Esta escritura, base en que descansa el de-recho de Hernández y por consiguiente el del Estado español y el de el demandante Elzaburu, es de tal manera defectuosa, que no puede reconocérsele el carácter de un verdadero docu-mento público, ya que faltan en ella las firmas de los testigos que se dice que intervinieron en la misma como tales. Ade-más, no se ha establecido la exacta conexión que pueda existir entre Doña Juana María Otero, a favor de quien se acreditó la propiedad de la finca en 1836, y los hermanos Otero, vende-dores en 1854, ni tampoco consta que los hermanos Demetrio y Bonifacio del Otero ratificaran alguna vez la escritura, ni que cumpliendo lo dispuesto en la misma se otorgara la otra a que se hace referencia fijando los puntos y linderos y el número exacto de cuerdas de la finca vendida.
Sólo teniendo una base tan deleznable como la que le pro-*183porcionaba la escritura de 1854, se puede explicar que el Es-tado español, no obstante su poder y sus grandes facilidades, tardara veinte años en perseguir la finca a que parece refe-rirse la escritura, y en resolverse finalmente a inscribir su posesión en el registro.
Cuando ocurre el desfalco y se trata de bacer efectiva la deuda en la finca que se había gravado por el colector para garantir el ejercicio de su cargo, surgen las dificultades. La finca no se encuentra. El embargo de 1875 no se sabe cómo se trabó, ni sobre qué'número exacto de cuerdas, ni dónde esta-ban situadas éstas con toda seguridad. En 1885, diez años después del embargo, solo se encuentran 34 cuerdas de las 140 o 150 de que al parecer se componía la finca vendida por los Otero a Hernández: deslinde practicado por el geómetra Yiera. ;
En 1886 se consigna én un documento oficial por el agri-mensor Hernáiz que con el acta de deslinde de Viera estaban conformes los colindantes “menos María (?) Chaves, que ocupa y utiliza el terreno incautado por la Hacienda el cual compró a la Sucesión Ganeti y presenta recibos de haber abo-nado algunas cantidades.”
En 1892 el oficial facultativo, García Saenz, califica de infructuosos los deslindes practicados y de “más bien inten-tada que llevada a cabo” la incautación por parte del muni-cipio a nombre del Estado, y consigna, además, ,que al verifi-carse la dicha incautación sé hizo constar ‘‘que nunca se había conocido a Hernández como dueño de terrenos en aquel barrio.” Dicho oficial facultativo, no obstante los. antecedentes que establece, termina informando que careciendo de títulos legales diferentes personas, entre ellas Paula Chaves, que poseían entre todos unas 112 cuerdas, “puede ordenarse de hecho su incautación y procederse a la venta. ” • »
Y así se hizo en efecto tres años más-tarde.por la Adminis-tración, resolviendo ésta por sí misma que .-tenía derecho--a la posesión de las 112 cuerdas, ordenando al-alcalde de Eío *184Piedras que se incautara de ellas, inscribiendo su derecho en él registro'y trasmitiéndolo luego al demandante Elzaburu.
No constan,: como hemos dicho, los detalles de la toma de ■posesión por parte del alcalde a nombre de la Administración de las 112 cuerdas de referencia, pero es lo cierto que si en .■esas 112 cuerdas estaban comprendidas las 50 poseídas por ■Paula Chaves, ésta permaneció en posesión de ellas y no sólo .permaneció en posesión, sino que obtuvo una certificación ex-pedida por la misma alcaldía de Río Piedras de que las poseía en concepto de. dueña a los efectos del expediente posesorio .aprobado en el propio año de 1895 en que se alega que tuvo lugar la toma de posesión.
Con respecto al demandante Elzaburu, debemos consignar .además que, según resulta de la declaración que prestara en el juicio, tenía conocimiento de todos los detalles de este caso por haber intervenido como empleado que fué de la Administra-ción de contribuciones en el expediente administrativo a que diera lugar .hasta inscribir la finca en el registro.
H Bajo tales circunstancias, no es posible concluir que el demandante, que ha ejercitado en este caso la acción reivin-dicatoría, ha demostrado que él y sólo él es el legítimo dueño de las cincuenta cuerdas poseídas por los demandados.
Y este criterio se imponé con más fuerza todavía después de analizar la prueba de los demandados presentada para ápoyar su reconvención. "
Esa prueba consistió en las declaraciones de testigos, al-gunos de ellos de mucha edad, tendiendo todas estudiadas en conjunto a establecer qué el primitivo dueño de la parcela en disputa fué Juan Caneti, que de éste pasó a Santos Caneti, su hijo, quien la vendió a Ramón Clemente, marido de Paula Chaves,- quedando luego como dueña Paula y sus hijos habidos con Clemente, siéndolo éstos en la actualidad. Y en documen-tos demostrativos dé que Paula Chaves y Cruz acreditó “la posesión de'la finca desde 1875, en que la compró a Santos ’Caneti,” instruyendo al efecto'el necesario expediente con citación de los dueños de los predios colindantes y declaración *185de testigos, que fue aprobado el 7 de noviembre de 1895 e ins-crito en el registro de la propiedad el 11 de marzo de 1896; del pago de las contribuciones; de resoluciones judiciales dic-tadas sobre declaratoria de herederos; de la sentencia dictada en el pleito de desahucio a que hemos hecho referencia, etc.
■ Estudiada en su.totalidad toda esa prueba, y en relación con la del mismo demandante, se concluye que el derecho, de los demandados arranca por lo menos desde el año de. 1875 en que su causante compró a Santos Caneti, hijo'de aquel Juan Caneti á quien se refiere el expediente de'1836 y de quien el Síndico decía que podía haberla "arrendado o comprado a la Sra. Otero. Los Caneti estuvieron siempre en' posesión, no está claro' si como legítimos dueños o no, pero es lo cierto que estuvieron en posesión desde antes de 1836 y los deman-dados están en posesión como dueños desde 1875, en 1895 la acreditaron judicialmente y en 1896 la inscribieron en el re-gistro. Se dirá que.su posesión fue interrumpida precisa-mente desde 1875 a virtud del embargo, trabado por el Estado y después por los repetidos actos del propio Estado y del demandante, pero es lo cierto que jamás ni el primero con todo su poder, ni el segundo recurriendo a todos los medios legales, pudieron hacerlos desocupar la finca y qúe en este pleito, puesto a prueba el título del demandante, hémos lle-gado a la conclusión de que no es suficiente.
Por las razones expuestas, debe revocarse la sentencia apelada y declararse sin lugar la demanda presentada en este caso, sin especial condenación de costas.,

Revocada'.

Jueces concurrentes: Sres. Asociados MacLeary y Wolf.
Juez disidente': Sr. Presidente Hernández. ■ ■
El Juez Asociado Sr. Aldrey nó tomó parte en la resolu-ción de este'caso.- ‘ ’